DETAILED ACTION


The present application, In view of the Appeal Brief filed on Nov 09, 2020, PROSECUTION IS HEREBY REOPENED.  New ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186                




                                                                                                                                                                                        

Claims 1-20 are pending.  
 This action is non-final.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “there are no in-flight instructions in the apparatus” but there is no antecedent basis for such term. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King PGPUB 2014/0129804.
As per claim 19, King teaches a method comprising: 
accessing, from a physical register file [FIG. 3 physical register file 315], an instruction [0004 and 0034: (registers in physical register file is used for reading or writing data or operands that is necessary for performing multiply or add operations; operands are part of the instruction and are necessary to complete and execute the instruction, and therefore King teaches fetching a portion of the instruction from the physical register file 315)] including a first subset of bits [0031: (architectural registers such as ones in physical register file 315 splits 256-bit instruction into two 128-bit portions and FIG. 2: (lower 128 bits)] and a second subset of bits [0023-0024, 0031, and FIG. 2: (upper 128 bits)];
setting a value of a zero high bit of a retirement queue entry [Fig. 7 and 0046: (retire queue has a data structure 720 with a bit specifying if corresponding register has an all zero pattern)] corresponding to the instruction to indicate whether the second subset of the bits of the instruction are equal to zero [FIG. 2, FIG. 7, 0046, and 0053: (zero detect bit in retirement queue indicate which portions of registers include all-zero data, such as the upper 128 bits of FIG. 2)];
accessing the retirement queue entry in response to an indication that the instruction is in-flight [0032, 0036, and 0046: (incoming floating point instructions to be executed comes into the decoder, and as a result, retire queue is accessed to determine if there are free physical registers that can be allocated for the instruction; retire queue is then accessed to store the instruction that is waiting to retire or in the process of being retired (in other words, the instruction that is waiting to be executed or is executing, which is also the in-flight instruction)]; and 
storing only the first subset of the bits of the instruction in the physical register file, and not storing the second subset of the bits of the instruction in the physical register file, in response to the value of the zero high bit indicating that the second subset of the bits of the instruction are set to zero [0047: (data structure 720 in retirement queue used to bypass allocation of physical registers); 0048: (reads out zero-detect bit of retire queue to set Z-bits for architectural registers); 0034 and 0042: (if Z-bit is set to a value, bypass allocation of physical register because it is all zeroes; if Z-bit is not set to the value, allocation of physical register is not bypassed and physical register is used to store non-zero operands)].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (hereinafter as Martin) PGPUB 2019/0227807.
As per claim 1, Martin teaches a processor [0090: hardware unit for performing matrix multiplication] comprising: 
a pipeline [FIG. 1 and FIG. 6: (multiplication and addition stages and the elements in between multipliers 110 and adders 112 (e.g. control logic 600, gating logic units 604, storage elements 202, and etc.) form a pipeline; note that FIG. 6 shows the details of elements within a stage of the pipeline in FIG. 1)] comprising a first portion configured to process a first subset of bits of an instruction [FIG. 6: (grouping of elements 202 and 606 that process a first subset of bits D1(3) and D1(2) are a first portion of the pipeline) and 0041 and 0056-0058] and a second portion configured to process a second subset of the bits of the instruction [FIG. 6, 0041, and 0056-0058: (grouping of elements 202 and 606 to process a second subset of bits D1(7) and D1(6) are a second portion of the pipeline)]; 
a first clock mesh configured to provide a first clock signal to the first portion of the pipeline [0057 and FIG. 6: (clock output of clock gating unit 604 associated with D1(3) and D1(2) bits)];
a second clock mesh configured to provide a second clock signal to the second portion of the pipeline [0057 and FIG. 6: (clock output of clock gating unit 604 associated with D1(7) and D1(6) bits)], wherein the first and second clock meshes selectively provide the first and second clock signals based on characteristics of in-flight instructions [0034, 0039, and 0056: (the maximum number of bits of data elements from an arithmetic operation is determined (characteristics of in-flight instructions)); 0056-0058 and 0060: based on bit widths of data elements being less than what hardware unit is capable of processing, certain bits of data elements are clock gated and represent zero value)] that have been dispatched to the pipeline but not yet retired [0031: (hardware unit to perform matrix multiplication means an instruction for matrix multiplications is received and needs to be performed; such operands of the instruction would need to go through the multiplication stage followed by all adder stages of the pipeline to be finished/retired, and thus incoming instructions are not retired yet because calculation has not finished)];
a controller [FIG. 6 control logic 600] configured to provide control signals to the first portion and the second portion of the pipeline [FIG. 6: (control logic provides control signals to first and second portions of the pipeline through D1BG(1) and D1BG(3) control signals) and 0068: (control signals are provided to the corresponding gating logic units 604 and AND gates 606. Only some of the connections between the control signals and the AND gates 606 are shown in FIG. 6 for simplicity)]; and
a third clock mesh configured to provide a third clock signal to the controller [FIG. 6: incoming CLK signal to control logic 600].


    PNG
    media_image1.png
    455
    725
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group the elements shown above in Martin as respective first and second portions of the pipeline. One of ordinary skill in the art would have been motivated to group the elements in such a way because those elements in the enclosed portion are the elements that are actually handling the incoming bits D1(7) and D1(6) or D1(2) and D1(3) of the pipeline, and grouping elements in such a manner 

As per claim 2, Martin teach the processor of claim 1, wherein the second clock mesh is turned off and does not provide the second clock signal in response to determining that there are no in-flight instructions that utilize the second subset of the bits [0056-0060, and 0063: (in unsigned LSB aligned format, if maximum number of bits is 16 and data element only uses 8 bits, the first 8 bits are zero and may be clock gated)]. 

Claim 10 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 11 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.

Claims 3-5, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (hereinafter as Martin) PGPUB 2019/0227807, and further in view of King PGPUB 2014/0129804.
As per claim 3, Martin teach the processor of claim 2, further comprising: indicating whether the corresponding instruction utilizes the second subset of the bits [0068: (elements having zero values are clock gated according to block gate control signal) and 0070-0071: (allow clocking flip flops when block gate signal is high, and block clocking of flip flops (clock gating) when block gate signal is low)].

King teaches processing units for performing floating point mathematical operations and use of registers for storage of bits, and performing bypass operations to operands that are all zeroes [0003, 0024, and 0030]. King is thus similar to Martin because they pertain to performing floating point mathematical operations and storing of the bits. King further teaches a retirement queue including entries identifying instructions [0036: retire queue 300] and one bit per entry indicating whether the corresponding instruction utilizes the second subset of the bits [Fig. 7, 0046, and 0048: (retirement queue has a data structure 720 with a zero detect bit specifying if corresponding register has an all zero pattern)], and wherein determining that there are no in-flight instructions that utilize the second subset of the bits comprises determining that there are no entries in the retirement queue having a value of the bit that indicates that the corresponding instruction utilizes the second subset of the bits [0046: (retire queue has bits (zero-detect bits) that may be set to indicate the corresponding registers include a pattern of all zeros), 0047: (data structure 720 in retirement queue used to bypass allocation of physical registers); 0048: (reads out zero-detect bit of retire queue to set Z-bits for architectural registers); 0034 and 0042: (if Z-bit is set to a value, bypass allocation of physical register because it is all zeroes; if Z-bit is not set to the value, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use King’s teachings of a retire queue and a bit entry indicating all zeroes in Martin. One of ordinary skill in the art would be motivated to have such a structure in Martin because the bit width control logic would be able to quickly lookup the retire queue and determine which portions of a data element are relevant to the calculations or whether an entry is all zeroes, thereby improving processing and calculation times.

As per claim 4, Martin and King teach the processor of claim 1, wherein the first clock mesh is turned off and does not provide the first clock signal in response to determining that there are no in-flight instructions in the apparatus [Martin 0079: (all or a portion of storage elements having a zero value are clock gated; no more instructions means that data element values are zero)]. 
As per claim 5, Martin and King teach the processor of claim 4, wherein the apparatus is a coprocessor [Martin 0088 and 0090: (hardware unit implemented in GPU, which is a co-processor to CPU) or King FIG. 1 FPU 198 in GPU 120], and wherein determining that there are no in-flight instructions in the coprocessor comprises determining that there are no coprocessor entries in the retirement queue [King 0036 and 0046: (retire queue specifies instructions that are waiting be completed, and are 

Claim 12 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.

As per claim 19, Martin teaches a method comprising: 
accessing, from a physical register file [0035: (storage elements 202 are implemented as a register and its contents are read out for addition or multiplication operations; the results of the additional or multiplication operations goes into the inputs of storage elements 202 of the next stage)], an instruction including a first subset of bits [0056-0058 and FIG. 6: (multiplication instruction involving a portion of bits of data element D1 - D1(1) and D1(0) form a first subset of bits of a data element D1)] and a second subset of bits [FIG. 6, 0041, and 0056-0058: (D1(7) and D1(6) form another subset of bits of the data element D1)]; 
setting a value of a zero high bit to indicate whether the second subset of the bits of the instruction are equal to zero [0068 and 0070-0071: (D1BG(3) is set to “0” if D1(7) and D1(6) are both zero, and its corresponding flip flops are clock gated)]; and 
storing only the first subset of the bits of the instruction in the physical register file, and not storing the second subset of the bits of the instruction in the physical register file, in response to the value of the zero high bit indicating that the second subset of the bits of the instruction are set to zero [FIG. 6, 0068, and 0070-0071: (if D1(7) and D1(6) are both zero, D1BG(3) is a zero value and its corresponding flip flops 202 are not clocked, which means they do not operate to store D1(7) and D1(6) values; if D1(2) and D1(3) are non-zero, D1BG(1) is set to a logic high and its corresponding flip flops operate according to a clock to store D1(2) and D1(3) in its corresponding flip flops 202)].

	Martin teaches a hardware unit for performing matrix multiplication, in which when matrix multiplication is to be performed, the bit width of data elements are evaluated, and leading zeroes are clock gated to save power when performing calculations. 
	Martin does not teach a retirement queue entry corresponding to the instruction; accessing the retirement queue entry in response to an indication that the instruction is in-flight. Martin does not mention a retirement queue that tracks the operands of the instruction.
King teaches processing units for performing floating point mathematical operations and use of registers for storage of bits, and performing bypass operations to [Fig. 7 and 0046: (retirement queue has a data structure 720 with a bit specifying if corresponding register has an all zero pattern)] corresponding to the instruction to indicate whether the second subset of the bits of the instruction are equal to zero [FIG. 2, FIG. 7, 0046, and 0053: (zero detect bit in retirement queue indicate which portions of registers include all-zero data, such as the upper 128 bits of FIG. 2)]; accessing the retirement queue entry in response to an indication that the instruction is in-flight  [0032, 0036, and 0046: (incoming floating point instructions to be executed comes into the decoder, and as a result, retire queue is accessed to determine if there are free physical registers that can be allocated for the instruction; retire queue is then accessed to store the instruction that is waiting to retire or in the process of being retired (in other words, the instruction that is waiting to be executed or is executing, which is also the in-flight instruction)]; King uses a retire queue to track which operands in the instruction are all zeros and do not need to be stored and which operands are non-zero and should be stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use King’s teachings of a retire queue and a bit entry indicating all zeroes in Martin. One of ordinary skill in the art would be motivated to have such a structure in Martin because the bit width control logic would be able to quickly lookup the retire queue and determine which portions of a data element are 

As per claim 20, Martin and King teach the method of claim 19, further comprising: providing a first clock signal [Martin 0057 and FIG. 6: (clock output of clock gating unit 604 associated with D1(3) and D1(2) bits)] to a first portion of a pipeline that is configured to process the first subset of bits of the instruction [Martin FIG. 6: (grouping of elements 202 and 606 to process a first subset of bits D1(3) and D1(2)) and 0041 and 0056-0058]; and interrupting a second clock signal [Martin 0057 and FIG. 6: (clock output of clock gating unit 604 associated with D1(7) and D1(6) bits)] to a second portion of the pipeline that is configured to process the second subset of the bits of the instruction [Martin FIG. 6, 0041, and 0056-0058: (grouping of elements 202 and 606 to process a second subset of bits D1(7) and D1(6))] in response to zero high bits for all in-flight operations having a value that indicates that the second subset of the bits of the in-flight operations are equal to zero [Martin 0068: (elements having zero values are clock gated according to block gate control signal) and 0070-0071: (allow clocking flip flops when block gate signal is high, and block clocking of flip flops (clock gating) when block gate signal is low; if D1(7) and D1(6) are both zero, D1BG(3) is a zero value and its corresponding flip flops 202 are not clocked)].


    PNG
    media_image1.png
    455
    725
    media_image1.png
    Greyscale

	Martin teaches a control logic 600 that generates control signals for its clock gating logic units 604 and also provides these control signals to a different part of itself – AND gates 606 – that is physically located after storage elements 202. Because the AND gates 606 are a subsequent processing portion of the control logic 600 that is located after storage elements 202, the AND gates 606 should not only be considered to be part of the control logic 600, but should also be considered as part of the storage elements 202 or part of the processing performed with storage elements 202. It is noted that portions of the pipeline would overlap with certain parts of the controller, and it is also noted that Martin does suggest that some AND gate units may be implemented within the storage elements even though gating units are shown as being external to the storage elements [0071]. Martin thus teaches a first portion of a pipeline (which includes storage elements 202 and AND gates 606 associated with D1(2) and D1(3) bits) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group the elements shown above in Martin as respective first and second portions of the pipeline. One of ordinary skill in the art would have been motivated to group the elements in such a way because those elements in the enclosed portion are the elements that are actually handling the incoming bits D1(7) and D1(6) or D1(2) and D1(3) of the pipeline, and grouping elements in such a manner allows for better organization and circuitry layout, thereby improving convenience for a troubleshooter or designer.
	
Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (hereinafter as Martin) PGPUB 2019/0227807, and further in view of Boswell et al. (hereinafter as Boswell) PGPUB 2018/0321938.
As per claim 6, Martin teaches the processor of claim 1, further comprising a scheduler to provide the first subset of the bits of the instruction to the first portion at a first time and the second subset of the bits of the instruction to the second portion at a second time [0035: (storage element 202 receives operand bits for calculation from an external source)]; wherein a first physical distance traversed by control signals propagating from the controller to the first portion of the pipeline is shorter than a second physical distance traversed by control signals propagating from the controller to 
Martin does not explicitly teach the second time subsequent to the first time; wherein the third clock mesh is further configured to provide the third clock signal to the scheduler.
Boswell teaches using a pipeline for matrix multiplication. Boswell is thus similar to Martin because they both teach using a pipeline to perform matrix multiplication. Boswell further teaches scheduler to provide the first subset of the bits of the instruction to the first portion at a first time and the second subset of the bits of the instruction to the second portion at a second time, the second time subsequent to the first time [0149: loading different portions of the input matrix operands into the operand collections for the datapath during each cycle]; wherein the third clock mesh is further configured to provide the third clock signal to the scheduler [0051-0052: (scheduling units dispatch tasks according to a clock)]. Controllers or processing elements operate according to the same clock as the scheduler because otherwise, data will not be aligned and would be corrupted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Boswell’s teaching of loading different portions of the operand at different cycles for Martin’s operands D1 and D2. One of ordinary skill in the art would have been motivated to load different portions of the operand at different times in Martin because it allows for matrix operands of multiple sizes to be used, thereby improving the flexibility of Martin’s matrix multiplier pipeline.
As per claim 7, Martin and Boswell teach the processor of claim 6, wherein the instruction is associated with a zero high bit, and wherein a value of the zero high bit indicates whether the second subset of the bits of the instruction are equal to zero [Martin 0080: (zero bit is provided if bit is zero), 0068 and 0070-0071: (value of D1BG(3) indicates whether the subset of bits D1(7) and D1(6) are all zeros)]. 
As per claim 8, Martin and Boswell teach the processor of claim 7, further comprising: a physical register file [Martin 0035: storage elements 202 are registers] configured to store values of bits representative of instructions, wherein only the first subset of the bits of the instruction is stored in the physical register file in response to the value of the zero high bit indicating that the second subset of the bits of the instruction is equal to zero [Martin FIG. 6 and 0071-0073: (zero bit provided from gating logic units 604 causes flip flop 202 to not latch values of “00” while other flip flops 202 latches non-zero data values if no zero bit is provided to them)]. 
As per claim 9, Martin and Boswell teach the processor of claim 8, wherein the scheduler sets the second subset of the bits of the instruction equal to zero and bypasses reading the second subset of the bits of the instruction from the physical register file in response to the value of the zero high bit indicating that the second subset of the bits of the instruction are equal to zero [Martin 0077: (control logic receives information (zero high bit) indicating whether a data element can be treated as having a zero value); 0078-0079: (information is used to clock gate all storage elements and bypass them if it is a zero value); and 0080: (causes a zero bit to be provided to the corresponding adder or multiplier for each storage element that is clock gated; second 

Claim 15 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.

Response to Arguments
Applicant’s arguments filed in the Appeal Brief on 11/9/2020 with respect to Kondo in claim 19 have been considered but are moot because the new ground of rejection does not rely on Kondo.
Applicant’s arguments, see pages 9-14, filed 11/9/2020, with respect to the rejection(s) of claim(s) 1 and 10 under Martin have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied prior art.

Applicant's arguments filed 11/9/2020 with respect to claims 1, 10, and 19 have been fully considered but they are not persuasive. 
Applicant first appears to argue on pages 12-13 for claims 1 and 10 that the mapping of Martin’s storage elements 202 (for D1(2) and D1(3) bits) and storage elements 202 (for (D1(6) and D1(7) bits) to the claim features “first portion” and “second portion” is improper because Martin is merely describing synchronous buffering and does not process bits, and therefore Martin does not teach the limitation “a first portion configured to process a first subset of bits of an instruction and a second portion configured to process a second subset of the bits of the instruction”. 
Examiner respectfully disagrees with Applicant’s argument for claims 1 and 10 that Martin’s storage elements 202 (for D1(2) and D1(3) bits) and storage elements 202 (for (D1(6) and D1(7) bits) do not process bits. Applicant’s specification does not limit the definition of the term “process” and merely provides examples of what “process” can mean, which includes reading, decoding, executing or writing operations. The entire pipeline of Martin and its individual stages which includes the storage elements 202 are processing bits and delivering it processed bits to the next component. The storage elements 202 are flip flops and are processing bits according to a clock signal because they are reading input bits, writing the input bits to its flip flop, executing flip flop operations on the input bits, and outputting bits. Therefore, Martin does teach a first portion processing a subset of bits and a second portion processing a subset of bits and would teach the limitation “a first portion configured to process a first subset of bits of an instruction and a second portion configured to process a second subset of the bits of the instruction
Applicant also appears to argue on pages 16-20 for claim 19 that Martin and King do not teach the limitation “accessing the retirement queue entry in response to an indication that the instruction is in-flight” because the retire queue of King is used for a different purpose of deallocating registers and that such a retire queue would not be available when data is ready to be multiplied by the system of Martin because King states the retire queue are for instructions “waiting to retire or are in the process of being retired”, which Applicant has argued it to mean instructions which have finished execution. Applicant further argues that because Martin does not teach a retirement queue, it is silent regarding when the retirement queue of King would receive data. Lastly, Applicant appears to argue that in addition to King failing to state when the data of the data structure of King would be available prior to execution of the corresponding instruction, the data itself would not be available due to Applicant’s technical reasoning of when data would have to be obtained from a pipeline.
Examiner notes the rejection of claim 19 relies upon King to teach using the retire queue to bypass allocation of a register when the information to be stored is all-zeros [0023 and 0046-0047]. Specifically, the retire queue is a data structure and it contains a zero-detect bit indicating whether entries are all-zeros, and the data structure is then looked up and used to bypass allocation of registers. In other words, King determines if an entry to be stored is all-zeros, and if so, bypassing storing of the entry. This is similar to what Martin does and what Applicant’s invention does because they skip accessing (reading or writing) storage for entries that are determined to be all-zeros. King provides a retire queue data structure that assists in the determination of whether an entry is all-zeros, and Examiner argued that such a data structure would be beneficial in Martin to 
Examiner respectfully disagrees with Applicant’s argument that King’s retire queue would not be available when data is ready to be multiplied by the system of Martin. Applicant’s basis for their argument is described on page 19 lines 5-7, which argues that King says the instructions in the retire queue are waiting to retire or in the process of being retired, and that “one of ordinary skill would understand that to mean instructions which have finished execution”. Examiner respectfully disagrees and that one of ordinary skill in the art would understand King’s statement to mean instructions which are waiting to be executed (waiting to retire) or is currently executing (in the process of being retired). One of ordinary skill in the art would consider instructions that have finished execution to simply be “retired” instead of “waiting to retire” or “in the process of being retired”. Therefore, King’s retire queue is at least accessible before execution and even during execution, and would be available when data is ready to be multiplied by the system of Martin. 
Furthermore, Examiner respectfully disagrees with Applicant’s argument that because Martin does not teach a retirement queue, it is silent regarding when the retirement queue of King would receive data. As described above, King’s retire queue is at least accessible before execution and even during execution. King describes dynamically detecting all-zero registers and suggests that the retire queue is dynamically updated [0053]. As such, such a retire queue in Martin would also have been dynamically accessed as needed.

For the reasons described above, Martin and King are still applicable prior art and are used in the rejections of claims 1, 10, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186